July 22, 2005

Mr. Michael W. Eady
Thompson, Coe, Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin, TX 78701

Mr. David B. Weinstein
Pillsbury Winthrop, L.L.P.
Two Houston Center
909 Fannin, 22nd Floor
Houston, TX 77010
Honorable Robert Garza
Judge, 138th District Court
974 E. Harrison Street
Brownsville, TX 78520-7123

Mr. Jaime A. Gonzalez Jr.
Gonzalez & Associates
817 East Esperanza, Summit Park North
McAllen, TX 78501-0100

RE:   Case Number:  04-0971
      Court of Appeals Number:  13-04-00569-CV
      Trial Court Number:  2002-04-01485-B

Style:      IN RE  FORD MOTOR COMPANY

Dear Counsel:

      Today the Supreme Court of Texas granted the unopposed motion to abate
and issued the enclosed abatement order in the above-referenced  case.   The
stay order issued October 28, 2004 remains in effect.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Aurora De La   |
|   |Garza              |
|   |Ms. Cathy Wilborn  |
|   |David Garcia       |
|   |Mercedes Garcia    |